Citation Nr: 0606678	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to full-dollar compensation payments under 
38 U.S.C.A. § 107 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1944 
to April 1945 and New Philippine Scout service from April 
1946 to July 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

When the case was previously before the Board, in December 
2004, the issue was stated as entitlement to full-dollar 
compensation payments under the provisions of Public Law 106-
377.  The Board denied the appeal and the veteran appealed to 
the Court of Appeals for Veterans Claims (Court).  The Court 
vacated the December 2004 Board decision and remanded the 
matter pursuant to a Joint Motion for Remand.  That motion, 
in part, noted that Public Law 106-377 had been codified at 
Section 107 of Title 38 of the United States Code and should 
be referred to by its code section.  Therefore, the Board 
up-dates the issue to reflect the codification of the public 
law.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2005 Joint Motion for Remand, noted above, also 
asserted that the Board "without citing any authority for 
its conclusion, that, as the veteran's disability had its 
onset in his Philippine Scout service, and not his recognized 
guerilla service, that the requirement of a full dollar 
payment does not apply."  

After reviewing the statement of the case, the supplemental 
statements of the case, and the Board decision, the Board 
agrees that clarification is desirable.  The law providing 
full dollar benefits has generally been explained as 
entitling a person to full dollar payments if he served 
before July 1, 1946 in the Commonwealth Army of the 
Philippines or in organized guerilla groups.  See the RO 
letter of March 2002.  That is not exactly what the law and 
regulations say.  

The applicable law says that benefits "paid by reason of 
service" before July 1, 1946 in the Commonwealth Army of the 
Philippines or in organized guerilla groups will be paid in 
full dollars to otherwise qualifying individuals.  
38 U.S.C.A. § 107(c) (West 2002).  The regulation provides 
that compensation is payable at the full-dollar rate "based 
on service" described in 38 C.F.R. § 3.40(c) (Commonwealth 
Army of the Philippines) or (d) (organized guerilla groups).  
38 C.F.R. § 3.42(b) (2005).  So, both the law and regulation 
set the qualifications as requiring that the benefits be 
based on service with Commonwealth Army of the Philippines or 
in organized guerilla groups.  It is not sufficient that the 
veteran had service with the Commonwealth Army of the 
Philippines or in organized guerilla groups.  The benefits he 
is seeking full-dollar payment for must be based on that 
service.  

In this case, it has been held that the veteran incurred his 
service-connected disability during his subsequent service 
with the New Philippine Scouts.  The law specifically 
excludes from full-dollar payments benefits based on service 
with that organization.  38 U.S.C.A. § 107(b), (c) (West 
2002).  Thus, the veteran's disabilities, for which 
compensation is paid by reason of service in the New 
Philippine Scouts, cannot be paid at the full-dollar amount.  

In his appeal, the veteran referred to the hardships of his 
guerilla service.  This raises a question of fact as to 
whether the service-connected pulmonary tuberculosis and 
malaria residuals were incurred during his recognized 
guerilla service or his later service with the New Philippine 
Scouts.  Where the facts of the case are in dispute, the 
Veterans Claims Assistance Act of 2000 (VCAA) requires the RO 
to notify the veteran of the evidence of record, the evidence 
necessary to substantiate his claim and whether the veteran 
or VA will provide the needed evidence.  .  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all the VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran of the evidence needed to 
substantiate the claim that his service-
connected disabilities had their onset 
during his recognized guerilla service.  

2.  The AMC/RO should schedule the 
veteran for a pulmonary examination.  The 
claims folder should be made available to 
the examiner for review.  Any tests or 
studies required to respond to the 
following question should be conducted.  
The examiner should respond to the 
following question with a complete 
explanation.  

Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's service-connected pulmonary 
tuberculosis and malaria had their onset 
during the veteran's recognized guerilla 
service?  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
Such SSOC should include the provisions of 
38 U.S.C.A. § 107(c) (West 2002), which 
specify that benefits "paid by reason of 
service" before July 1, 1946 in the 
Commonwealth Army of the Philippines or in 
organized guerilla groups will be paid in 
full dollars to otherwise qualified 
individuals.  The SSOC should also include 
the provisions of 38 C.F.R. § 3.42(b) 
(2005), which require that compensation is 
payable at the full-dollar rate "based on 
service" described in 38 C.F.R. § 3.40(c) 
(Commonwealth Army of the Philippines) or 
(d) (organized guerilla groups).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

